Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 30, 2007 SEARS HOLDINGS CORPORATION (Exact name of registrant as specified in charter) Delaware 000-51217 20-1920798 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 3333 Beverly Road Hoffman Estates, Illinois (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (847) 286-2500 (Former name or former address, if changed since last report): Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨
